DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (a composition comprising a cellular construct in the form of a column, comprising mesenchymal and epithelial cells, optionally present within the channels of a hydrogel (a first product); a kit comprising said first product; a first method of making said first product; and a method of using said first product for hair restoration) in the reply filed on 8/10/2022 is acknowledged.
	Claims 1, 2, 26, 28, 29*, 31, 36, 53, 54 and 69 read on the elected invention and have been considered on the merits.  *The restriction requirement identified claim “39” as part of Group 1, this was a typographical error for “29”.  Applicants’ notice and understanding of the error is appreciated. 
	Claims 73, 79, 80, 101, 102, and 110 are withdrawn from consideration as being directed to non-elected inventions.

Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/US17/061029 (filed 11/10/2017).  Acknowledgement is made of Applicants’ claim for benefit to US Provisional application 62/420489 (filed 11/10/2016). 

Claim Interpretation
	Claim 2 further defines the composition of claim 1 as having any one or more of the features defined by (a)-(n).  The broadest reasonable interpretation of (a), (b), (j), (k) and (m) does not require the “optionally’ limitations.  
	Claim 31 further defines the method of claim 29 by requiring either (a) or (b) to be true.  The broadest reasonable interpretation of (a) and (b) do not require the “optionally” or “further optionally” limitations. 
	Claim 36 further defines the method of claim 29 as having one or more of the features and/or steps listed as (a)-(i).  It is noted that if the method of claim 28 further comprises the step of 29 (c), the method will no longer yield the product of claim 1 (rather it will yield the product of claim 53).  The broadest reasonable interpretation of (a), (b), (d), (g), and (h) does not require the “optionally” limitations. 
	Claim 54 further defines the composition of claim 53 as having any one or more of the features defined by (a)-(i).  The broadest reasonable interpretation of (a), (b), (j), (k) and (m) does not require the “optionally’ limitations.  
	In claim 69, the broadest reasonable interpretation of the claim does not require the “optionally” limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 contains the trademark/trade name Novogel® and Matrigel ®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a composition (the extrusion compound) and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 53 and 54 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a production of nature judicial exception without significantly more. 
The claims read on naturally occuring hair follicles. As evidenced by Jahoda et al (US 6887490, Fig. 1), the hair follicle is a cellular construct in the form of a column which comprises both epidermal cells (i.e. inner and outer root sheath cells) and dermal cells (i.e. dermal sheath cells and dermal papilla), which are mesenchymal cells.  Hair follicles are a product of nature.  Thus the claims read on a product of nature judicial exception.  This judicial exception is not integrated into a practical application because the claims are to the product and not a method of use, nor are there any extra elements that integrate the product . The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 53, 54 and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dua et al (J Cutan Aesthet Surg, 2010), evidenced by Jahoda et al (US Patent 6887490).
	Dua et al disclose the process of follicular unit extraction (FUE) hair transplantation.  Intact follicular units are extracted using small micropunches, and then implanted into a bald area (See Pg 3 “Procedure of FUE”). Each FUE contains 5-6 hairs (See Fig. 4).
	Regarding claim 53: The FUE units contain 5-6 hair follicles (See Fig. 4).  As evidenced by Jahoda et al, a h air follicle contains both epidermal cells (i.e. inner and outer root sheath cells) and dermal cells (i.e. dermal sheath cells and dermal papilla), which are mesenchymal cells.  As can be seen from Fig. 4, the FUE are in the form of a column.  Thus the FUE read on cellular construct in the form of a column comprising mesenchymal cells and epithelial cells.
	Regarding claim 54: The FUE are (a) substantially straight, (g) the mesenchymal cells include dermal papilla cells, and (j) the mesenchymal and epithelial cells are human cells.
	Regarding claim 69: Dua et al teach implanting the FUE into the skin of a patient for hair restoration. 

Claims 1, 2, 26, 28 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al (WO 11/094964).  
Jin et al is in the Chinese language.  A machine translation is provided.  Citations are made to the translated document. 
	Jin et al teach tissue engineered skin containing hair follicles (See Pg 1 “Technical Field”).  
	The method of Jin et al is set forth at pages 3-4 “Detailed description of the preferred embodiments”
	Step 1: Preparing culture solution;
	Step 2: Obtaining cells, specifically obtaining hair papilla cells (dermal papilla cells) and hair follicle outer root sheath cells, as well as fibroblasts and epidermal cells.
	Step 3: Preparing tissue engineered hair follicles by encapsulating dermal papilla cells in alginate-chitosan-alginate microcapsules.  The dermal papilla-containing microcapsules were then mixed with outer root sheath cells to cause the outer root sheath cells to adhere to the outside of the microcapsules. 
	Step 4: Preparing hair follicle-containing tissue engineered skin: 
Tissue engineered skin is first created by soaking a nylon membrane in liquid collagen-hyaluronic solution to create a gel-coated nylon membrane, placing the gel-coated nylon membrane in a culture dish; curing the gel; mixing fibroblasts with a gel and pouring the fibroblast-containing gel into the culture dish, atop the nylon membrane, thereby forming a dermal layer.
	A needle is used to uniformly punch holes into the surface of the dermal layer (2 mm intervals).
	A solution containing the tissue engineered hair follicles is added drop-wise onto the now-punched dermal layer.  The solution of tissue engineered hair follicles uniformly permeates into the holes.  Next, epidermal cells are added to the surface, and the construct is cultured to generate tissue engineered skin with hair follicles.

	Regarding claim 1: The tissue engineered skin, per se, is a hydrogel construct comprising fibroblasts.  Upon punching the plurality of holes into the hydrogel construct, the hydrogel reads on a hydrogel comprises a plurality of channels.  The tissue engineered hair follicles read on cellular constructs comprising a mixture of dermal papilla cells (mesenchymal cells) and outer root sheath cells (epithelial cells).  Upon application of the tissue engineered hair follicle solution to the punched hydrogel, and permeation of the tissue engineered hair follicle solution into the plurality of holes in the hydrogel, the composition is a hydrogel comprising a plurality of channels comprising cellular constructs comprising mesenchymal cells and epithelial cells.
	Regarding claim 2: Fibroblasts read on (a) at least one additional cell type... in the hydrogel; (i) the mesenchymal cells are dermal papilla cells; (l) the dermal papilla and outer root sheath cells are from human; and (m) the hydrogel contains collagen and hyaluronic acid. +
	Regarding claim 26: Jin et al teach the composition of claim 1.  Jin et al does not include instructions for use of the kit.  The instructions for use of said kit is not clearly described as printed matter.  As non-printed matter, the instructions are not given any patentable weight.  However, even if the instructions were limited to being printed matter, the instructions are not functionally or structurally related to the composition of claim 1.  As such, the instructions, even if present as printed matter, will not be given patentable weight.  See MPEP 2111.05(I)(B). 
	Regarding claim 28: The method of Jin et al involves deposition of the mesenchymal cells and epithelial cells into the hydrogel.
	Regarding claim 36: The needle used to punch the holes in the hydrogel has a diameter of 0.7 mm (700 µm), which is within the range of 150 to about 100 µm (h), and (e) the dermal papilla and outer root sheath cells are human.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 26, 28, 29, 31, 36, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Schlotmann (US 2005/0089512), in view of Qiao et al (US 8980628).
	Schlotmann disclose a skin/hair equivalent with reconstructed papillae in a reconstructed dermis (See ¶0018).  The process by which Schlotmann produce the skin/hair equivalent is set forth in ¶0028-0052. Briefly, it involves:
	(a) providing a suitable reconstructed dermis (pseudodermis (PD)), comprising fibroblasts in a collagen matrix.  The PD is preferably a gel matrix (See ¶0028-0031); 
	(b) providing reconstructed papillae (pseudopapilla (PP)), comprising small cell groups of cultivated dermal papilla cells mixed with a gel.  The PP can optionally be combined with a particulate carrier material (See ¶0033-0038); and
	(c) inserting the PP into the PD.  The PP can be inserted into the PD in several different ways, including: punching cavities in the PD to accommodate the PD (See Fig. 2), or the PP can be directly injected into the PD (See Fig. 1). (See ¶0048-0050). 
	The PD containing the PP can optionally further be coated with epithelial cells (keratinocytes, melanocytes, etc) to form a pseudoepidermis (PE) (See¶0057). 
	
	Schlotmann differ from the instant application in that they only provide papilla cells in the PP, as opposed to a mixture of papilla and epidermal cells. 
	
	Qiao et al teach forming proto-hairs in vitro.  The proto-hairs give rise to mature hair follicles (See col. 1, ln 64-col. 2, ln 11).  Qiao et al teach that interaction between dermal papilla cells and epidermal cells is necessary to result in development of hair follicles (See col. 1, ln 39-53).  Qiao et al form the proto-hairs by co-culturing dermal papilla cells, keratinocytes and melanocytes together in cell aggregates in appropriate conditions.  The appropriate conditions can be a gel matrix (See col. 3, ln 50-56).
	Qiao et al teach the proto-hairs can be implanted into skin at a target site to form a hair follicle (See col. 4, ln 65-col. 5, ln 5).

	At the time the invention was made, it would have been prima facie obvious to have modified the method of Schlotmann to further include keratinocytes, and optionally melanocytes, with the PP.  One would have found this modification obvious because Qiao et al teach that the combination of dermal papilla and epidermal cells are required to form hair follicles.  Schlotmann desires to form hair follicles, but does not require the presence of epidermal cells, therefore to ensure successful development of hair follicles it would have been obvious to make the above modification to Schlotmann.
	Regarding claim 1: The embodiment of Schlotmann, wherein the holes are punched into the PD and the PP are provided to the holes (See Fig 2), modified such that the PP further comprises keratinocytes, will create a composition comprising a hydrogel comprising a plurality of channels comprising cellular constructs comprising mesenchymal cells (dermal papilla) and epithelial cells (keratinocytes).  
	Regarding claim 2: The hydrogel of Schlotmann further comprises fibroblasts, which are at least one additional cell type (a), the dermal papilla read on mesenchymal cells (i), the keratinocytes read on dermal epithelial cells (k).
	Regarding claim 26: The modified embodiment of Schlotmann reads on the composition of claim 1. Schlotmann et al does not include instructions for use of the kit.  The instructions for use of said kit is not clearly described as printed matter.  As non-printed matter, the instructions are not given any patentable weight.  However, even if the instructions were limited to being printed matter, the instructions are not functionally or structurally related to the composition of claim 1.  As such, the instructions, even if present as printed matter, will not be given patentable weight.  See MPEP 2111.05(I)(B).

	Regarding claim 28: The modified method of Schlotmann involves depositing a combination of mesenchymal cells (dermal papilla cells) and epidemical cells (keratinocytes) into the hydrogel.
	Regarding claim 29: The modified method of Schlotmann can involve direct injection of the modified PP (modified to contain keratinocytes, and optionally melanocytes) into the hydrogel via a needle, wherein the cells are expelled concurrent with the withdraw of the needle.
	Regarding claim 31: It is held that any manner of depositing both dermal papilla and keratinocytes into the hydrogel in the modified method of Schlotmann would have been prima facie obvious, so long as there is direct contact between the two cell types.
	Regarding claim 36: The modified method of Schlotmann involves further culturing the hair/skin equivalents (b).
	Regarding claim 53: The modified method of Schlotmann will produce a cellular construct in the form of a column (in the form of the punches produced in the hydrogel- see Fig. 2) comprising mesenchymal and epithelial cells.
	Regarding claim 54: The modified method of Schlotmann can further contain melanocytes in the cellular constructs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633